Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 13-16 are rejected under 35 U.S.C. 103 as being obvious over Tomoaki et al., JP2013124189A (English translation of the specification utilized in conjunction with the publication in Japanese). 
	On claim 1, Tomoaki cites (except as indicated): 

determining if the passenger is authorized to access an object tracking service; 
when the passenger is authorized to access the object tracking service, using an imaging device to match the passenger to an object ([0021] user is a member of car 1 whose information is included in elevator operation data by the elevator control device 5, [0032] image recognition); 
determining that the passenger has exited the elevator car ([0032] appropriate message to the owner of the lost object); and 
when the passenger has exited the elevator car without taking the object ([0001] lost items), generating a notification (as above, “appropriate message”). 
Regarding the excepted:
“determining if the passenger is authorized to access an object tracking service,” and, “when the passenger is authorized to access the object tracking service,” Tomoaki, [0021] discloses an embodiment in which a user is associated with a vehicle which is tracked using an elevator control device. The association is not disclosed as providing authorized access to a tracking service. However, it would have been obvious at the time the claimed invention was filed to include into Tomoaki the feature of passenger authorization to the tracking service. While Tomoaki fails to disclose this feature, clearly, as indicated in [0021], there is control device 5 which associates the cited bolt [0032] being part of a vehicle, and thus, an implicit “authorization” is occurring here since the construction of this embodiment is presuming the system is apprising the user of the lost bolt that fell off of the cited vehicle. One of ordinary skill in the art would have 
Regarding the excepted: 
“determining that the passenger has exited the elevator car,” Tomoaki, [0021] sounds a notification to the user if a car part, such as the cited bolt, falls of the car. Tomoaki alerts the user while the user and the vehicle are in the elevator and not when the user and vehicle departs.
However, it would have been obvious at the time the claimed invention was filed to modify Tomoaki’s embodiment wherein the claimed invention is carried out. Tomoaki discloses a known feature which notifies the user when an object is separated from the user’s vehicle. In this instance, the elevator imaging system determines an “abnormality” has taken place when a bolt separates from the cited vehicle. Thus, a separation notification would have likely been included in the system not only during the users trip on the elevator but after the user and vehicle departs. 
One of ordinary skill would have included this known feature as a known consequence of the known operation disclosed in Tomoaki. 

On claim 4, Tomoaki cites: 
The method of claim 1, wherein matching the passenger to the object comprises processing images of the passenger and the object. See the rejection of claim 1 citing Tomoaki


The method of claim 1, wherein determining that the passenger has exited the elevator car comprises processing images of the passenger. See the rejection of claim 1 citing the imaging embodiment of the user and the bolt.

On claim 6, Tomoaki cites: 
The method of claim 1, wherein determining the passenger has exited the elevator car without taking the object comprises processing images of the inside of the elevator car. See the rejection of claim 1 citing the imaging embodiment of the user and the bolt. 

On claim 7, Tomoaki cites: 
A notification system comprising: a controller configured to perform operations including: determining if a passenger is authorized to access an object tracking service; when the passenger is authorized to access the object tracking service, using the imaging device to match the passenger to an object; determining that the passenger has exited an elevator car; and when the passenger has exited the elevator car without taking the object, generating a notification. See the rejection of claim 1 which discloses the same subject matter as claim 7 and is rejected for the same reasons. 

On claim 13, Tomoaki cites: 
The notification system of claim 7, wherein matching the passenger to the object comprises processing images of the passenger and the object. See the rejection of 
On claim 14, Tomoaki cites: 
The notification system of claim 7, wherein determining that the passenger has exited the elevator car comprises processing images of the passenger.  See the rejection of claim 1 citing the imaging embodiment of the user and the bolt. 
On claim 15, Tomoaki cites: 
The notification system of claim 7, wherein determining the passenger has exited the elevator car without taking the object comprises processing images of the inside of the elevator car. See the rejection of claim 1 citing the imaging embodiment of the user and the bolt. 

On claim 16, Tomoaki cites: 
A method for notifying a user of an object left in an area, the method comprising: determining if the user is authorized to access an object tracking service; when the user is authorized to access the object tracking service, using an imaging device to match the user to an object; determining that the user has exited the area; and when the user has exited the area without taking the object, generating a notification. See the rejection of claim 1 citing the imaging embodiment of the user and the bolt. 

Claims 2, 3, and 8-12 are rejected under 35 U.S.C. 103 as being obvious over Tomoaki et al., JP2013124189A in view of Nelson et al., U.S. 2019/0108493. 

The method of claim 1, wherein determining if the passenger is authorized to access the object tracking service comprises detecting a credential. 
Tomoaki, as disclosed in the rejection of claim 1, includes an embodiment in which imaging techniques are used to associate a user, the user’s vehicle, and an errant object, a bolt, associated with the user’s vehicle. Tomoaki doesn’t disclose the above excepted limitations. 
In the similar art of personnel tracking systems, Nelson, [0115], discloses an embodiment in which personnel are identified in a room in which an identification apparatus 102 may analyze meeting content data using any of a number of tools, such as speech or text recognition, voice or face identification, sentiment analysis, object detection, gestural analysis, thermal imaging, and the like. Furthermore, Nelson, [0387] discloses the embodiment including a reader which detects the identified person exiting the room. The claimed “credential” is disclosed in the different identifying indicia found in [0115]
It would have been obvious at the time the claimed invention was filed to modify Tomoaki’s personnel and object detecting system using the features outlined in Nelson such that the claimed invention is realized. Nelson discloses a known embodiment in which personnel are identified and thus presumed to have authorization to be in the area disclosed in the embodiment. 
One of ordinary skill in the art would have substituted the known identification feature disclosed in Nelson into the imaging feature disclosed in Tomoaki and the results of the substitution would have predicted the claimed invention.

On claim 3, Tomoaki and Nelson cites except: 
The method of claim 2, wherein determining if the passenger is authorized to access the object tracking service comprises verifying the credential. Nelson, as in the rejection of claim 2, discloses an embodiment for identifying a person within a room. Nelson doesn’t specifically disclose “verifying the credential.” However, it would have been obvious at the time the claimed invention was filed to include the “verification” scheme into the system. Nelson’s embodiment relies on at least predetermining or inputting a person’s identification indicia into its system prior to any subsequent identification process such that upon a subsequent encounter by the identification system, the information preloaded into the system’s memory can be compared against a present detection of the person entering the cited room. Thus, during the process of inputting this predetermined information, one of ordinary skill in the art can presume the identification data is vetted, for example, during the beginning of an employment. One of ordinary skill in the art would have included this feature as a matter of common practice during the course of the identified person’s employment. 

On claim 8, Tomoaki and Nelson cite: 
The notification system of claim 7, wherein determining if the passenger is authorized to access the object tracking service comprises detecting a passenger credential. The claimed “credential” is disclosed in the different identifying indicia found in Nelson, [0115].

On claim 10, Tomoaki and Nelson cites: 
The notification system of claim 8, further comprising a fixture, the fixture detecting the presence of the credential. Nelson, [0115] and figure 4D. Readers, cameras, and the like. 

On claim 11, Tomoaki and Nelson cites: 
The notification system of claim 10, wherein the fixture is located outside the elevator car or inside the elevator car. See the rejection of claim 10 which discloses the cited readers. In order to obtain identification, the reading devices would need to be in either location, inside or outside, to obtain the identification data of the participants.  
On claim 12, Tomoaki and Nelson cites: 
The notification system of claim 7, wherein the imaging device is located outside the elevator car or inside the elevator car. See the rejection of claim 10 citing Nelson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683